TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00062-CV



                                        In re Cori Leigh Ice


                         ORIGINAL PROCEEDING FROM BELL COUNTY



                              MEMORANDUM OPINION


                  Relator Cori Leigh Ice has filed a petition for writ of mandamus and a motion to

stay the final hearing set for March 20, 2010. See Tex. R. App. P. 52.8, 52.10. Having reviewed the

petition, motion, and applicable law, we deny the petition for writ of mandamus and overrule the

motion to stay.




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Waldrop

Filed: March 16, 2010